                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

 CHRISTOPHER RAY BEMAN                                                                PLAINTIFF

 v.                                        Civil No. 6:18-CV-06057

 DEPUTY SHERIFF J. BRINKLEY and JOUSH                                                      DEFENDANTS
 LINGO

                                                  ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff proceeds

pro se and in forma pauperis. Currently before the Court is Plaintiff’s Motion to Compel. (ECF No. 37).

       Plaintiff filed his Motion on December 19, 2018. (ECF No. 37). He states Defendants are in

violation of the Initial Scheduling Order (ECF No. 31), as he was to receive the discovery documents listed

in that Order by November 23, 2018. (ECF No. 37 at 1). Plaintiff alleges he wrote Defendants to inquire

about the documents but has not yet received them. (Id.)

       On December 20, 2018, Defendants filed their response. (ECF No. 38). They state they sent the

discovery in question and have not received any notification that it was undeliverable. They further note

Plaintiff’s numerous address changes. (Id.). They state they will resend the discovery to Plaintiff. (Id.).

       Plaintiff filed another Notice of Address Change on February 12, 2019. (ECF No. 39). To date, the

Court has received no communication from Plaintiff that the discovery in question was not received after it

was resent.

       Accordingly, Plaintiff’s Motion to Compel (ECF No. 37) is DENIED as moot.

       IT IS SO ORDERED this 25th day of April 2019.

                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                      1
